Fres chi, J.
The defendant’s motion to dismiss the indictment for rape in this case must be granted, the evidence being insufficient to warrant the submission of the case to a trial jury.
Sadie Prussian, a seventeen-year old girl, charges that she was raped by the defendant while in a taxicab. The defendant, when arrested, denied the charge. Under the law, there must be corroboration of the charge on the testimony of the prosecutrix which is entirely lacking. The district attorney who appeared for the People on this argument conceded that the testimony was insufficient.
Motion to dismiss indictment granted.